Whiteside, J.,
concurring. If the nature of the occurrence is determined from the viewpoint of appellant-parent, both the occurrence itself and the damage resulting therefrom were caused by “an accident” within the contemplation of the policy since, as to the parent, the event causing the *30damage (the son’s intentional act) was undesigned, sudden, and unexpected, there being no indication the parent should have anticipated his son’s act.
On the other hand, if the nature of the occurrence is determined from the viewpoint of the minor son, the damage was not caused by an accident, since the son must have willfully caused the damage for liability to be imposed upon his parent by R. C. 3109.09.
Were this an open question, a cogent argument could be made that, under the policy, the nature of the occurrence should be determined from the parent’s viewpoint, rather than that of his son. However, the second paragraph of the syllabus of Rothman v. Metropolitan Cas. Ins. Co. (1938), 134 Ohio St. 241, holds that:
“The state of the will of the person by whose agency an injury is caused, rather than that of the injured person, determines whether an injury is accidental within the provisions of a policy indemnifying the insured against loss resulting from claims for accidental injuries caused by the operation of insured’s automobile.”
A similar result was reached in Commonwealth Cas. Co. v. Headers (1928), 118 Ohio St. 429.
Since I find no logical distinction between the circumstances and the policy involved herein and those in Roth-man, I am compelled to concur in the judgment, and, with that understanding, concur in the syllabus, because to do otherwise would in my opinion require the overruling, or at least modification, of the second paragraph of the syllabus of Rothman.